A very, J.
(dissenting): But for the direct answer in the concurring opinion filed in this case to my argument in *278Carr v. Coke, I should, be content to concur in the clear and concise presentation of the points made by Justice Clabk.
Dr. Wharton, one of the most eminent authorities on. criminal law says, “Forgery at common law is defined by Sir William Blackstone as the fraudulent making or altering of a -writing to the prejudice of another’s rights, and by Mr. East as the false making, malo animo, of any written, instrument.” The plaintiff alleged, 1st, that a written enrolled bill was fraudulently made; 2nd, that it was used to the prejudice of the rights of all the people of North Carolina, in that it restricted the debtor in his right to dispose of his property and in that it deprived the creditor of the means of securing what was due to him.
The Judge below bolds that, admitting all this, the court has no power to remedy the great wrong to which the people are reluctantly submitting. The act of the hireling, who was instrumental in perpetrating a fraud so prejudicial to the public, certainly bad all of the turpitude of the most heinous of technical forgeries, ■ and it is needless to discuss the question whether an indictment would lie for that offence. Society can better afford to condone the crime of the ignorant negro, who so clumsily signed the name of Major Vass to an order for ten pounds of bacon (State v. Collins, 115 N. C., 716) than the great wrong of procuring the enrollment and ratification, as a law, of an instrument prepared by an expert agent of foreign capitalists. Yet the perpetrator of the petty offence is sentenced to hard labor in the penitentiary, while the instrument as well as the authors of the most gigantic fraud known to history are safely entrenched behind a constitutional quibble.
Under the circumstances I fail to comprehend how I have been unjust to the learned Judge, who heard the case *279below, in characterizing the conduct, for which he' held that the law afforded no redress, as morally if not legally a forgery. In the presence of a great danger, which threatens the very security of popular government, it seems to me little less than trifling to waste time in discussing the speculative question, whether an indictment would lie against wrong doers, if discovered, when the burning question before us is whether the courts can or will first incidentally lend their aid in the detection of the guilty parties by ferreting out the fraud and vacating the covinous instrument.
It is earnestly maintained, that there is no room for the suggestion that the courts had ever gone behind a grant for land issued by the Governor, and that “ the argument based on it finds no support in the Beports of this Court.” Is it trae or untrue that equity has vacated patents signed by the chief executive for an hundred years % It is conceded, that the Courts have ordered a senior grantee holding under a junior entry to convey to the junior grantee whose right was founded upon an older entry, because the latter was “the equitable owner.” If the claimant under the younger grant holds the equitable estate, it follows of necessity, that the prior grant by the Governor, under the great Seal of the State, was ineffectual "to convey, what it purported to pass, the beneficial ownership in the land, and, when the courts in the exercise of their equitable jurisdiction required the holder of the legal title to convey to the true owner, they gave precisely the same redress that was afforded in all other cases, where a deed for land had been successfully impeached for fraud.
A gives to B a thousand dollars to buy for him a tract of land that is to be sold by the Clerk of the Court at public auction. B purchases the land, pays for it with A’s money and causes the Clerk to convey to him instead of A. *280The only remedy that A has now is to file a complaint in the nature of a bill in equity and ask that B be compelled to convey the legal title, which he has procured by fraud, to the rightful owner. Would it be misapprehension of the law in such a case to say that equity vacated the deed which the Clerk signs, because it has been procured in fraud of the superior right of the man who furnished the money to pay for the land ? It is familiar learning that parties were under the former practice compelled to resort to a Court of Equity for remedy in a vast majority of cases of fraud, and, even where courts of law could take cognizance, there was generally a concurrent jurisdiction in the Courts of Chancery. 8 Am. and En. Ene., p. 651. It is equally familiar learning that where parties were compelled to invoke the aid of a Court of Equity to avoid the operation of a conveyance of land, it was because in Court of Law the grantee in the deed which they sought to impeach was deemed to be the owner, and to hold the legal estate but subject'to the right of the true owner to resort to equity and force him to convey. In all such cases the deed is declared ineffectual to pass the beneficial interest, and, when its operative force is destroyed, it is properly said to be vacated. The grant is vacated for fraud, whether a decree for cancellation be made or a reconveyance ordered to the party having the right to assert an equity. In either ease the Court exercises its equitable jurisdiction to vacate or set aside a conveyance. Adams Eq., 111. In the supposed case of constructive trust, which has been used for illustration, the conveyance is set aside or vacated by compelling the fraudulent grantee from the Clerk or Commissioners to convey the legal estate to the rightful equitable owner, just as the senior grantee is compelled to convey to the junior grantee, who has the right to claim equitable ownership. In either case the holder of *281tbe legal estate is in law the owner, and will hold the property unless the true owner invoice the aid of equity to undo the fraud. The parallel may be extended by calling-attention to the fact that neither the Clerk nor the Governor is a necessary party to the proceeding to vacate the deed or grant. It is equally unnecessary to make the two presiding officers, who have appended their signatures to the forged bill, parties to the suit brought- by an interested party to set aside or vacate what purports to be a ratified Act and have it declared inoperative as a law. It is no misapprehension of fact or law to state that they have merely appended ’their signatures as the representative heads of the Legislative Department (in accordance with the requirements of Art. 2, Sec. 23, of the Constitution) to a bill, just as the Governor signs and attaches the Seal of the State to a grant, in compliance with Art. 3, Sec. 16. With all of the additional light that has been thrown upon the issues of law involved I am still unable to comprehend why the Courts are prohibited from declaring that a paper signed by the heads of the Legislative branches is inoperative because the attestation was obtained by fraud, while it is admitted to be competent for the same tribunals to adjudge that the Governor’s grant does not pass the equitable interest, which is the true and rightful ownership of land. The only difference seems to be that the signatures to the one instrument are obtained in fraud of the rights of the whole body of the people of the State, while but a single individual is interested in setting aside the other.
But supposing, for the sake of argument, that, when the judicial_arm of the government declares that the grant of the Governor has failed to pass the equitable estate, which it purported to convey, it is not trenching upon the independent province of the executive department, because the *282Court concedes that tbe legal estate passes. What will be said to the suggestion, that under the act of 1798, which is still in force (The Code, Secs. 2786 and 2787 ; Rev. Code, Ch. 42, Sec. 29; Rev. Stat., Chap. 42, Sec. 29) Courts of law were empowered, where it was alleged that a grant had been issued since the 4th of July, 1776, by means of “false suggestion, surprise or fraud” to repeal and vacate the patent and that a copy of the decree may be filed in the office of.the Secretary of State as notice that the Court has declared the grant of the Governor null and void ? Does not this statute provide for vacating a patent both, as a conveyance of the legal and equitable estate because it has been issued “in fraud of the rights of a single citizen ?” This proceeding (formerly a sei/re faeias, now a petition) was allowed to be instituted in a Court of law only by a senior against a junior grantee, the distinction being carefully drawn that the remedy of the senior enterer against the senior grantee of the same land for fraud in procuring his grant, was in chancery. O' Kelly v. Clayton, 2 Dev. and Bat., 246; Crow v. Holland, 4 Dev., 417; Carter v. White, 101 N. C., 30. So that a grant, issued in fraud of the rights of an older grantee, on the birthday of American Independence, has been ever since its execution liable to be repealed and vacated by a common law Court, and pronounced ineffectual to convey any interest either in law or equity, because it could be shown to have been obtained by fraud. If the Courts can go back nearly 120 years to vacate for fraud a grant signed by the Governor and order its decree to be filed in the office of the Secretary of State as notice to the world, why should it imperil the independence of the legislative department to declare null and void and vacate for fraud a forged paper deposited in the very same office and purporting to be a statute, signed by *283the presiding officers, when it was, in fact, the covinons work of a forger ?
It is suggested, that, where a junior grantee causes a senior grant to be set aside for fraud, if future litigation should arise involving the title, the former “would have to invoke this grant, obtained by the fraudulent conduct of the first grantee in order to establish his title.” Is this a sound legal proposition % I think it is very clearly untenable. When such junior grantee is compelled to eject a tresjmsser, he need olfer in order to establish his fade right to recover nothing but the grant to himself from the State. Mobley v. Griffin, 104 N. C., 112. Should the trespasser, whether he should be the original senior grantee or his heirs, or another, set up the older grant in order to show a better outstanding title, it would only render it necessary to offer in reply the record of the suit in equity, in which the grant was vacated, in order to estop the grantee or his heirs, or to disprove the allegation of another that there was a better outstanding title. Isler v. Harrison, 71 N. C., 64; Davis v. Higgins, 87 N. C., 300, and cases cited. If the junior grantee, after obtaining his decree to set aside the senior grant, should attempt to use it in deraigning his title against a trespasser in possession, the latter could still compel him to rely upon the junior grant by offering in evidence the record of the same suit, showing that the grant relied on had been declared invalid.
I regret that it has .become necessary to dra"w in question such plain elementary principles in order to sustain the soundness of the conclusion reached by the Court in these cases.
But, if it were conceded to be a correct legal proposition that a senior enterer would be compelled in all cases to use the senior grant in deraigning his title from the State, and that the senior grant is n,ot therefore null and void, we *284must still confront tbe stubborn fact that this Court (in O'Kelly v. Clayton, supra; Carter v. White, supra, and other cases) has repeatedly recognized the validity of the act of 1798 and the jurisdiction of the Courts under its authority to vacate'and repeal grants, both as conveyances of the legal and equitable .estates.
I still confidently maintain upon the plain principles stated and the authorities cited, that, when a grant from the Governor fails to pass the equitable estate as against a more meritorious claimant, the Courts, in so declaring and decreeing a conveyance of the legal estate to the rightful owner, adjudge the grant ineffectual originally and void as a conveyance of the equitable or beneficial estate.